                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         JONESBORO DIVISION

BRYAN MORGAN                                                       PLAINTIFF

V.                          NO. 3:18CV00241-JTR

ANDREW SAUL,
Commissioner of Social Security Administration                   DEFENDANT

                                   JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that judgment be entered for the Plaintiff, reversing

the decision of the Commissioner, and remanding this case to the Commissioner for

further proceedings pursuant to sentence four of 42 U.S.C. § 405(g) and Melkonyan

v. Sullivan, 501 U.S. 89 (1991).

      DATED this 5th day of November, 2019.




                                     ___________________________________
                                     UNITED STATES MAGISTRATE JUDGE
